DAVIES, Judge
(dissenting).
I respectfully dissent as to the double upward durational departure, for the guidelines’ system only works if it is followed.
This is the typical violation of Minn.Stat. § 609.342, subd. 1(d) (1988). The appellant had a knife and used it to threaten the victim into submission. We are shocked, appalled. But finding this offense “signifi*4cantly more serious” than the usual case makes it difficult to imagine a weapon-forced rape that would not justify an upward departure.
The defendant should have received the standard guideline penalty.